Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about March 4, 1999, which granted defendant’s motion to dismiss the complaint on the ground of res judicata, unanimously affirmed, without costs.
*328Plaintiff, pro se, admits that a prior action she brought against defendant in Civil Court, Kings County, was based on the same allegations she makes herein, but asserts that such action was dismissed on the ground that the Civil Court, Kings County, was the “wrong court.” The “Decision and Judgment” entered in the Kings County action indicates only that the action was dismissed after a trial held on July 1, 1998. Since such decision and judgment does not specify that the dismissal was not on the merits, we reject plaintiff’s claim to that effect (CPLR 5013), and, accordingly, conclude that res judicata was properly applied to bar the instant action (see, Ryan v New York Tel. Co., 62 NY2d 494, 500). Concur — Ellerin, J.P., Lerner, Rubin, Buckley and Friedman, JJ.